DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments with respect to 35 U.S.C. 103 rejection of claims 1 and 11 have been considered and found persuasive due to Applicant rewriting the allowable subject matter of claims 6 and 17, into the dependent claims 1 and 11, respectively, and the rejection has been withdrawn. See detailed reason for allowance. 

Allowable Subject Matter
Claims 1-5, 7-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kato et al. (US 2013/0080146) in view of Burn (US 2012/0035914) in view of Nyquist et al. (US 2012/0316875) teach:
Kato teaches an artificial intelligence (AI) apparatus comprising: a microphone to acquire speech data including multiple languages; and a processor configured to: generate text data corresponding to the speech data; translate, to the primary language, portions of the generated text data that are in a language other than the primary language to obtain translated text data, wherein the obtained translated text data corresponds to the generated text data in the primary language ([Abstract] [Figs. 3-4] a speech recognition device includes: a speech recognition unit 23a that performs speech recognition for input speech; a reading information conversion data base in which a reading information conversion rule L is registered; a reading information conversion unit 27a that converts reading information of the word among the languages based on the rule L; and a speech recognition control unit 24a that performs control such that, when a word in a different language that is different from a predetermined language is included in a recognition subject vocabulary in which a speech recognition unit 23a refers to recognition subject word information E, the unit 27a converts the reading information in the different language into reading information in the predetermined language, and that the unit 23a performs the speech recognition that makes reference to the recognition subject word information of the corresponding word, including the converted reading information in the predetermined language).
The difference between the prior art and the claimed invention is that Kato does not explicitly teach determine a primary language from the multiple languages included in the generated text data; generate a morpheme analysis result based on the obtained translated text data; extract a keyword from the morpheme analysis result for determining an intention of the speech data; and cause an operation to be performed when an intention pattern is identified as corresponding to the extracted keyword, wherein the intention pattern is based on intention information extracted from various speech data.
Brun teaches determine a primary language from the multiple languages included in the generated text data ([0025] [0033] identifying the main language in the text).
Kato is analogous art with Brun because they both involve multi-language speech recognition system. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kato with teachings of Brun by modifying the speech recognition device as taught by Kato to include identifying the main language in text as taught by Brun for the benefit of recognizing the primary and secondary languages in multi-language input (Brun [0019]).

Nyquist teaches generate a morpheme analysis result based on the obtained translated text data; extract a keyword from the morpheme analysis result for determining an intention of the speech data; and cause an operation to be performed when an intention pattern is identified as corresponding to the extracted keyword, wherein the intention pattern is based on intention information extracted from various speech data ([0041] performing the speech-to-text conversion can further comprise determining by the web server 1220 a meaning or intent for the text of the text lattice. For example, determining the meaning or intent of the text of the text lattice can be based on one or more of a lexical analysis of the text, acoustic features of the received signal, or prosody of the speech represented by the received signal. Additionally or alternatively, determining the meaning or intent of the text of the text lattice can be based on a determined context of the text. In some cases, determining the meaning or intent of the text of the text lattice can be performed by a natural language understanding service (not shown here). In some implementations, the web server 1220 can tag the text lattice with keywords based on the determined meaning or intent of the text in the text lattice. In such cases, the web server 1220 can also generate a summary of the keywords tagged to the text lattice and provide the generated summary of keywords tagged to the text lattice to one or more business systems, e.g., in the form a report etc. Generating reports might tag VIP customers and a lead generation function might tag some text as "users address/phone number" for later contact).
(Nyquist [0002]).
The difference between the prior art and the claimed invention is that Kato, Burn nor Nyquist explicitly teach determine a primary language from the multiple languages included in the generated text data based on a determination of which language is first tagged sequentially in the generated text data. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2019/0332680) provides a method for a multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages. In various implementations, the multi-lingual device includes an automatic speech recognition engine capable of receiving verbal input in a first natural language and providing a textual representation of the input and a confidence value for the recognition. The multi-lingual device can also include a machine translation engine, capable of translating textual input from the first natural language into a second natural language. The machine translation engine can output a confidence value for the translation. The multi-lingual device can further include natural language processing, capable of translating from the second natural language to a computer-based language. Input in the computer-based language can be processed, and the multi-lingual device can take an action based on the result of the processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656